Citation Nr: 0635340	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for hypertension due to 
exposure to herbicides (Agent Orange) or as secondary to 
diabetes mellitus.

3.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for high cholesterol.

As to the other issues listed on the first page, the Board 
notes that the U.S. Court of Appeals for Veterans Claims 
recently issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), which revised a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas, and is seeking to have this 
decision appealed to the U.S. Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  In the instant case, the adjudication of the issues 
of entitlement to service connection for diabetes mellitus 
and hypertension must be stayed because the veteran's claim 
for service connection, absent evidence of service on the 
ground in, is based upon the award of the Vietnam Service 
Medal.


FINDING OF FACT

High cholesterol in the blood is a laboratory finding, and is 
not considered a disability or disease for VA purposes in the 
absence of an underlying organic abnormality.


CONCLUSION OF LAW

High blood cholesterol is not a disability for which service 
connection can be granted.  38 U.S.C.A. §§ 101(16), 105(a), 
1110 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328, rev'd on other grounds (Fed. 
Cir. 2006).

However, it is found that in the instant case, the VCAA is 
not applicable.  The question in the issue being decided 
herein, as to whether a current disability is present, is a 
legal question.  As such, the VCAA does not apply.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U. S. 821 (2002).

II.  Applicable law and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records, which do not show any evidence of an 
elevated cholesterol reading in the blood.  The VA records 
developed from 1999 to the present show high blood 
cholesterol.  There was no indication of any underlying 
organic abnormality related to these elevated readings.

Applying the legal criteria above to the facts of this case, 
the Board notes that in order to prevail on a claim for 
service connection, the controlling legal criteria clearly 
require that there be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  High blood serum cholesterol does 
not represent such "disability" as contemplated by the 
controlling legal criteria, but is rather characterized as a 
mere laboratory finding, and is not, in and of itself, a 
disability.  See 61 Fed. Reg. 20,440-20,445 (May 7, 1996).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for high cholesterol.


ORDER

Entitlement to service connection for high cholesterol is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


